*611Respondent Maryellen Thoms appeals a district court order granting a petition for a writ of habeas corpus filed by this federal prisoner under 28 U.S.C. § 2241. This case was held in abeyance pending a decision in the Supreme Court’s case of Lopez v. Davis, No. 99-7504, and this court’s case of Powell v. Thoms, No. 99-5974. These cases have now been decided. See Lopez v. Davis, 581 U.S. 280, 121 S.Ct. 714, 718, 148 L.Ed.2d 685 (2001); Powell v. Thoms, No. 99-5974 (6th Cir. Apr. 5, 2001) (unpublished order). The government has filed a notification regarding the status of petitioner Lopez.
Upon consideration, we conclude that the district court is in a better position to resolve the impact of the Lopez v. Davis decision upon this case than we are. See Hardy v. Sec’y for Dep’t of Corrs., 246 F.3d 1300, 1301 (11th Cir.2001) (per curiam). Therefore, it is sua sponte ordered that the judgment of the district court is vacated, and the case is remanded for further consideration in fight of Lopez v. Davis.